DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1, 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koeda (JP 2005-157118) in view of Kanbara et al. (JP 06-190569).
INDEPENDENT CLAIM 1:
	Regarding claim 1, Koeda teaches a method of forming a cross-section view, the method comprising: milling (ion beam etching) a first surface at least in the local area of a feature of interest using an ion beam (ion beam etching) directed at a first angle (10 degrees) to make the first surface at least in the local area of the feature of interest “substantially planar” (etched at 10 degrees to form a substantially planar surface), wherein the first angle between the ion beam and the first surface is equal to or less than ten degrees (Angle is 10 degrees); subsequent to milling the first surface, milling the sample using the ion beam directed at a second angle (Angle is 10-65 degrees) to expose a second surface in which a distal end of the second surface distal to the ion source is milled to a greater depth relative to a reference depth than proximate end of the second surface proximal to the ion source, the second surface comprising a cross-section of the feature of interest; and forming an image of the second surface.  (Figs. 1a-g; Paragraphs 0028-0031; Paragraphs 0037 – image by atomic force microscope)

    PNG
    media_image1.png
    469
    1106
    media_image1.png
    Greyscale


	Regarding the use of an electron microscope (Claim 1), Koeda teaches utilizing AFM to form an image.  (See Koeda discussed above)  Koeda teaches using an electron microscope for forming an image which would be an equivalent way to form an image when compared to AFM since both form images.  (Paragraph 0003- By using this technique, for example, when the evaluation of the semiconductor device, defects in the chip, with anomaly by etching of the specific portion, it is possible to ensure a cross-sectional cut-out portion to be evaluated, the recess 30 the side walls of the scanning electron microscope; using techniques such as (SEM scanning electron microscopy), although in this case is as look into the oblique direction, it is possible to observe.)
	Regarding forming an image by directing an electron beam to the second surface and detecting the interaction of the electron beam with the second surface (Claim 1), Koeda teaches utilizing AFM to form an image.  (See Koeda discussed above)  Koeda teaches using an electron microscope for forming an image which would be an equivalent way to form an image when compared to AFM since both form images.  (Paragraph 0003- By using this technique, for example, when the evaluation of the semiconductor device, defects in the chip, with anomaly by etching of the specific portion, it is possible to ensure a cross-sectional cut-out portion to be evaluated, the recess 30 the side walls of the scanning electron microscope; using techniques such as (SEM scanning electron microscopy), although in this case is as look into the oblique direction, it is possible to observe.)
DEPENDENT CLAM 4:
The difference not yet discussed is analyzing the image of the second surface to determine whether a feature of the second surface includes a defect.
Kanbara et al. teach analyzing an image of the second surface to determine whether a feature of the second surface includes a defect. (Paragraph 0003- By using this technique, for example, when the evaluation of the semiconductor device, defects in the chip, with anomaly by etching of the specific portion, it is possible to ensure a cross-sectional cutout portion to be evaluated, the recess 30 the side walls of the scanning electron microscope; using techniques such as (SEM scanning electron microscopy), although in this case is as look into the oblique direction, it is possible to observe.)
DEPENDENT CLAIM 5:
The difference not yet discussed is where the first angle between the ion beam and the first surface is equal to or less than five degrees.
Regarding claim 5, Kanbara et al. teach the first angle between the ion beam and the first surface is equal to or less than 5 degrees. (See angles discussed above and annotated figure. E.g. 90-88 = 2 degrees)
DEPENDENT CLAIM 6:
The difference not yet discussed is the first angle between the ion beam and the first surface is equal to or less than one degree.
Regarding claim 6, Kanbara et al. teach an angle theta that can be 60-90 degrees. From the annotated figure that would make the angle between the first surface and the ion to be 30-0 degrees.

DEPENDENT CLAIM 7:
The difference not yet discussed is where the ion beam comprises a focused ion beam.
Regarding claim 7, Kanbara et al. teach utilizing a focused ion beam for etching. (Paragraph 0017-Figure 1 is a configuration diagram of a focused ion beam processing apparatus according to an embodiment of the present invention.)
	The motivation for utilizing the features of Kanbara et al. is that it allows for providing for a flat etching surface to shorten etching time.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Koeda by utilizing the features of Kanbara et al. because it allows for providing for a flat etching surface to shorten etching time.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koeda in view of Kanbara et al. as applied to claims 1, 4-7 above, and further in view of Liu et al. “Characterizing Thin Film PV Devices with Low-Incidence Surface Milling by Focused Ion Beam”, Photovoltaic Specialists Conference (PVSC), 2011, 37th IEEE, pp 1695-1699, Seattle WA and Morimoto (JP 2001-284252).
DEPENDENT CLAIM 2:
The difference not yet discussed is a 45 degree stub is disposed between a sample stage and the sample, and the angle of the ion beam is changed from the first angle to the second angle by rotating the sample stage.
Regarding claim 2, Liu et al. teach a 45 degree stub is disposed between a sample stage and the sample. (Fig. 1(b)) Morimoto et al. teach changing the angle by rotating. (See Fig. 3) The motivation for utilizing the features of Liu et al. is that it allows for milling at an angle. (See Abstract)
.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koeda in view of Kanbara et al. as applied to claims 1, 4-7 above, and further in view of Beckschafer “Tomographic Orientation Microscopy (3D EBSD) using a joint FIB SEM Technique”, Max-Planck-Institut Beckschafer fuer E senforschung GMBH, September 2009, Pages 1-12.
DEPENDENT CLAIM 3:
The difference not yet discussed is where the tilt of a sample stage upon which the sample is mounted is changed between the milling steps and the image forming steps.
Regarding claim 3, Beckschafer teaches where the tilt of a sample stage upon which the sample is mounted is changed between the milling steps and the image forming steps. (Pages 2, 3; Figs. 1(a)-1(b))
The motivation for utilizing the features of Beckschafer is that it allows for 3 D analysis of microstructures. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Beckschafer because it allows for 3 D analysis of microstructures.
Claims 1, 4-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Kanbara et al. (JP 06-190569) in view of Morimoto et al. (JP 2001-284252) and Koeda (JP 2005-157118).


INDEPENDENT CLAIM 1:
Regarding claim 1, Kanbara et al. teach a method of forming a cross-section view for an electron microscope (Paragraph 0003), the method comprising: milling a first surface at least in the local area of a feature of interest using an ion beam directed at a first angle to make the first surface at least in the local area of the feature of interest substantially planar (Paragraph 0011-as shown in FIG. 4 (a), focused ion narrowed down by the ion beam optical system 2 beam, is selectively irradiated to the highest part 40, 41, etc. of the sample 1 surface, that is to flatten the surface of the sample 1 by selective sputtering.); subsequent to milling the first surface, milling the sample using the ion beam directed at a second angle to expose a second surface, the second surface comprising a cross-section of the feature of interest (Paragraph 0011 - after obtaining a flat work surface, irradiating an ion beam in a desired localized area, the recess 30 by etching process depth hi forming a performed SEM observation of the cross section 30a of the recess 30 of the resulting local region.); and forming an image of the second surface by directing an electron beam to the second surface and detecting the interaction of the electron beam with the second surface. (Paragraph 0003- By using this technique, for example, when the evaluation of the semiconductor device, defects in the chip, with anomaly by etching of the specific portion, it is possible to ensure a cross-sectional cut-out portion to be evaluated, the recess 30 the side walls of the scanning electron microscope; using techniques such as (SEM scanning electron microscopy), although in this case is as look into the oblique direction, it is possible to observe.)

    PNG
    media_image2.png
    390
    597
    media_image2.png
    Greyscale

The difference between Kanbara et al. and claim 1 is that wherein the first angle between the ion beam and the first surface is equal to or less than ten degrees is not discussed (Claim 1) and a distal end of the second surface distal to the ion source is milled to a greater depth relative to a reference depth than proximate end of the first surface proximal to the ion source is not discussed (Claim 1).
Regarding wherein the first angle between the ion beam and the first surface is equal to or less than ten degrees (Claim 1), Kanbara et al. discussed above already teach utilizing milling to planarize. (See Kanbara et al. discussed above)
Morimoto et al. teach utilizing milling to planarize. The angle can range from 0 to 30 degrees. (Paragraph 0070 -That is, in FIG. 4A, the angle 9 from the vertical line VL1 is 88 and an ion beam enters from that direction and is irradiated onto the flat portion of the p-Si film 280.....From the above, it is sufficient if the remaining protrusion is 250 mm, so the incident 
Regarding a distal end of the second surface distal to the ion source is milled to a greater depth relative to a reference depth than proximate end of the second surface proximal to the ion source (Claim 1), the exposed second surface is milled to a greater depth than the first surface. The planarization mills to a first depth. The second milling mills to expose a second surface at a second depth greater than a reference depth.

    PNG
    media_image3.png
    198
    992
    media_image3.png
    Greyscale

However if the claim is interpreted to be milling at an angle other than 90 degrees it would be obvious to do so for forming a diffraction grating in a substrate.  For example Koeda teaches a method of forming a cross-section view, the method comprising: milling (ion beam etching) a first surface at least in the local area of a feature of interest using an ion beam (ion beam etching) directed at a first angle (10 degrees) to make the first surface at least in the local area of the feature of interest “substantially planar” (etched at 10 degrees to form a substantially planar surface), wherein the first angle between the ion beam and the first surface is equal to or less than ten degrees (Angle is 10 degrees); subsequent to milling the first surface, milling the sample using the ion beam directed at a second angle (Angle is 10-65 degrees) to expose a second surface in which a distal end of the second surface distal to the ion source is milled to a greater depth relative to a reference depth than proximate end of the second surface proximal to the ion source, the second surface comprising a cross-section of the feature of 

    PNG
    media_image1.png
    469
    1106
    media_image1.png
    Greyscale

The motivation for changing the angle of the beam in the second step is to form diffraction gratings.  (See Abstract)
The motivation for utilizing the features of Morimoto et al. is that it allows to produce a polished planarized surface. (See Abstract)
DEPENDENT CLAM 4:
Kanbara et al. teach analyzing an image of the second surface to determine whether a feature of the second surface includes a defect. (Paragraph 0003- By using this technique, for example, when the evaluation of the semiconductor device, defects in the chip, with anomaly by etching of the specific portion, it is possible to ensure a cross-sectional cutout portion to be evaluated, the recess 30 the side walls of the scanning electron microscope; using techniques such as (SEM scanning electron microscopy), although in this case is as look into the oblique direction, it is possible to observe.)


DEPENDENT CLAIM 5:
Regarding claim 4, Kanbara et al. teach the first angle between the ion beam and the first surface is equal to or less than 5 degrees. (See angles discussed above and annotated figure. E.g. 90-88 = 2 degrees)
DEPENDENT CLAIM 6:
Regarding claim 5, Kanbara et al. teach an angle theta that can be 60-90 degrees. From the annotated figure that would make the angle between the first surface and the ion to be 30-0 degrees.
DEPENDENT CLAIM 7:
Regarding claim 7, Kanbara et al. teach utilizing a focused ion beam. (Paragraph 0017-Figure 1 is a configuration diagram of a focused ion beam processing apparatus according to an embodiment of the present invention.)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kanbara et al. by utilizing the features Morimoto et al. and Koeda because it allows to produce a polished planarized surface and diffraction grating.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara in view of Morimoto et al. and Koeda as applied to claims 1, 4-7 above, and further in view of Liu et al. “Characterizing Thin Film PV Devices with Low-Incidence Surface Milling by Focused Ion Beam”, Photovoltaic Specialists Conference (PVSC), 2011, 37th IEEE, pp 1695-1699, Seattle WA and Morimoto (JP 2001-284252).



DEPENDENT CLAIM 2:
The difference not yet discussed is a 45 degree stub is disposed between a sample stage and the sample, and the angle of the ion beam is changed from the first angle to the second angle by rotating the sample stage.
Regarding claim 2, Liu et al. teach a 45 degree stub is disposed between a sample stage and the sample. (Fig. 1(b)) Morimoto et al. teach changing the angle by rotating. (See Fig. 3) The motivation for utilizing the features of Liu et al. is that it allows for milling at an angle. (See Abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Liu et al. and Morimoto et al. because it allows for milling at an angle.
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kanbara et al. in view of Morimoto et al. and Koeda as applied to claims 1, 4-7 above, and further in view of Beckschafer “Tomographic Orientation Microscopy (3D EBSD) using a joint FIB SEM Technique”, Max-Planck-Institut Beckschafer fuer E senforschung GMBH, September 2009, Pages 1-12.
DEPENDENT CLAIM 3:
The difference not yet discussed is where the tilt of a sample stage upon which the sample is mounted is changed between the milling steps and the image forming steps.
Regarding claim 3, Beckschafer teaches where the tilt of a sample stage upon which the sample is mounted is changed between the milling steps and the image forming steps. (Pages 2, 3; Figs. 1(a)-1(b))

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have utilized the features of Beckschafer because it allows for 3 D analysis of microstructures.
Response to Arguments
Applicant's arguments filed December 2, 2012 have been fully considered but they are not persuasive.
At the outset the obviousness type double patenting rejection has been overcome by the filing of a terminal disclaimer.
	Applicant has argued that the prior art does not teach “a distal end of the second surface distal to the ion source is milled to a greater depth relative to a reference depth than proximate end of the second surface proximal to the ion source,”.  It is the Examiner’s position that Koeda teaches “a distal end of the second surface distal to the ion source is milled to a greater depth relative to a reference depth than proximate end of the second surface proximal to the ion source,”.  

    PNG
    media_image1.png
    469
    1106
    media_image1.png
    Greyscale



    PNG
    media_image3.png
    198
    992
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
February 16, 2021